DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        VANESSA STEVENSON,
                             Appellant,

                                     v.

     RESIDENCY APPEALS COMMITTEE OF FLORIDA ATLANTIC
                       UNIVERSITY,
                         Appellee.

                              No. 4D17-2191

                              [April 12, 2018]

  Appeal from the Residency Appeals Committee of Florida Atlantic
University; L.T. Case No. none provided.

    Jason P. Dollard of Leslie Robert Evans & Associates, PA, Palm Beach,
for appellant.

  Daniel A. Jones of Office of the General Counsel Florida Atlantic
University, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.